 In the Matter Of INTERSTATE GRANITE CORPORATIONandGRANITE CUT-TERS'INTERNATIONAL ASSOCIATION OF AMERICA, CHARLOTTE BRANCHCases Nos. C-445 and R-589SUPPLEMENTAL DECISIONANDORDERApril 14, 1939On March 9, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision, Order, and Direction of Election inthe above-entitled proceeding.The Direction of Election providedthat an election by secret ballot be conducted within fifteen (15)days from the date of the Direction among all the granite cutters,carvers, surface-machine operators, carbo sawyers, lathe operators,sandblast operators, tool sharpeners, polishers, rotary and gang saw-yers, setters, dressers, letterers, and individuals who prepare and placenecessary composition, employed by Interstate Granite Corporation,Charlotte,North Carolina, during the pay-roll period immediatelypreceding the date of the issuance of the Direction, including fore-men who fall in the above categories, and including the granite cut-ters, carvers, surface-machine operators, and tool sharpeners whowork in the cutting and finishing department, to determine whetheror not they desired to be represented by Granite Cutters' InternationalAssociation of America, Charlotte Branch, for the purposes of col-lective bargaining.Pursuant to the Direction an election by secret ballot was conductedon March 22, 1939, at Charlotte, North Carolina, under the directionand supervision of the Regional Director for the Fifth Region (Balti-more, Maryland).On March 23, 1939, the Regional Director, actingpursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 1, as amended, issued and duly servedupon the parties to the proceeding his Intermediate Report upon thesecret ballot.No objections or exceptions to the Intermediate Reporthave been filed by any of the parties.111 N L.R. B. 1046.12 N. L. R. B., No. 37.257 258DECISIONSOF NATIONALLABOR RELATIONS BOARDAs to the results of the secret ballot, the Regional Director reportedas follows :Totalnumber eligible________________________________________18Total ballotscast____________________________________________17Total number of ballots cast for Granite Cutters'InternationalAssociation of America, CharlotteBranch------------------2Total number of ballotsagainst GraniteCutters'InternationalAssociation of America, Charlotte Branch------------------ 15Total number of blankballots________________________________0Total number of void ballots________________________________0Total number of challenged votes____________________________0The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees.Thepetition for investigation and certification of representatives of em-ployees of Interstate Granite Corporation, Charlotte, North Carolina,will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT is HEREBY ORDEREDthat the petition for investigation and certifi-cation of representatives of employees of Interstate Granite Corpo-ration, Charlotte, North Carolina, filed by Granite Cutters' Interna-tional Association of America, Charlotte Branch, be, and it hereby is,dismissed.